PER CURIAM.
Since the respondents in this case urged no objections at any stage of the proceedings before the Board, and since no “extraordinary circumstances” are suggested to excuse their failure or neglect to do so, they cannot now object to a decree enforcing the Board’s order. See § 10(e) of the National Labor Relations Act, 49 Stat. 454, 29 U.S.C.A. § 160(e); National Labor Relations Board v. Cheney California Lumber Co., 327 U.S. 385, 388, 389, 66 S.Ct. 553, and eases cited. Moreover an examination of the record discloses that the Board’s order is supported by substantial evidence.
A decree will be entered enforcing the order of the Board.